 OWENS-ILLINOIS GLASS COMPANY389NLRB 939,949-950;The Frohman Manufacturing Co., Inc.,107 NLRB 1308, 1314.The Stanley Works,108 NLRB 734,746; andFrank L. Sample, Jr., Inc.,118NLRB 1496,1500-1501,upon which the General Counsel relies,are inapposite.InStanleyWorks,"the Respondent appealed directly to the employees themselvesto accept the final offer,which the Union's membership had already rejected."Here,the employees in question had, in effect,been authorized by their union to carry ontheir own negotiations.InSample,the company took its own poll of the employees on a matter concerningwhich the union hadalready expressed its desires at a unionmeeting.There, thecompany defended its conduct on the ground"that its action was taken with theacquiescence of the collective bargaining agency and was, therefore,protected."TheBoard found,however, there was"no evidence to support the foregoing assertion ofthe Company...At the earliest opportunity after the union committee, madeup of plant employees,learned of the Respondent's plan to poll the employees, itregistereda vigorous but ineffective protest over the proposed balloting.In thelight of these facts,therefore,it can hardly be said that the Union acquiesced in theCompany's plan to poll the employees on the lunch hour question."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,I recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Though I have found that Respondent unlawfully discharged Compton and Booneon July 22, 1960, both men were offered reinstatement and backpay on July 23, andwere again offered reinstatement on July 25, both of which offers were rejected.Under these circumstances,I find no authority which authorizes me to require thatRespondent repeat its offer to these two men.7Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce,and the Union is a labor organization,both within the meaning of the Act.2.By threatening Compton and Boone with discharge unless they signed theletter of intent,and by discharging them on July 22, 1960,Respondent interferedwith, restrained,and coerced its employees in the exercise of their guaranteed rightsin violation of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.Respondent did not discriminate against Compton and Boone by refusing toreinstate them after they rejected previous offers of reinstatement.[Recommendations omitted from publication.]In this connection,it should be noted that Respondent apparently has been able tosatisfy its needs for plumbers by the staff that remained after Compton and Boone weredischarged.No replacements have been hired since that time.Owens-IllinoisGlass CompanyandUnitedMarineDivision,NMU, AFL-CIO, Local333, Petitioner.Case No. 12-RC-1293.March 19, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. E. Stadler, hearing offi-136 NLRB No. 32. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDcer.The hearing officer's rulings made atthe hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Jurisdiction :The Petitioner seeks an overall unit of employeesaboard the Employer's tugsLindenandParris Islandand bargesPulpwood No. 1andPulpwood No. 2.Though the Employer con-cedes that it is engaged in interstate commerce within the meaning ofthe Act,it contendsthat theBoard does not have and should not as-sertjurisdiction over the operations of the above-named vessels asthey are of foreign registry and manned exclusively by nonresidentaliens and, in the case of theParris Island,that tug does not operatein American waters.The Employeris anOhio corporation doing business in severalStates including Florida.During thepastyear the Employer pur-chased and received from without the State of Florida raw materialsvalued in excess of $50,000.During the same period the Employershipped to points outside Florida paperboard and other finished prod-ucts valuedin excessof $50,000.The vessels in question are engaged in transporting pulpwood be-tween the Bahamas and Jacksonville, Florida. The wood is cut in theBahamasby Owens-Illinois Glass Company of the Bahamas, Limited,hereinafter referred to as Owens-Illinois-Bahamas, a wholly ownedsubsidiary of the Employer, and is sold to the Employer.A singleindividual, James W. Haley, manages both the marine department ofOwens-Illinois Glass Company, the owner-operator of the vessels, andits foreignsubsidiary, Owens-Illinois-Bahamas,from a single officeat 4300 Talleyrand Avenue, Jacksonville, Florida.Owens-Illinois-Bahamas delivers the cut wood to a dock at SnakeCay in the Bahamas and loads it onto the the bargesPulpwood No. 1andNo. 2.The tugParris Island,of Honduran registry, then towsthe pulpwood-laden barge to Matanilla Shoals where it is transferredto the Liberian-registered tugLindenfor towing to Jacksonville.AtMatanilla Shoals theParris Islandreceives an empty barge from theLinden.Thus, with the exception of one trip a year to Florida forpurposes of drydocking, theParris Islanddoes not touch the conti-nental United States.Moreover, the deep draft of theLindenpre-vents its making the voyage between Snake Cay and Matanilla Shoals.TheParris Islandcarries a complement of 10 unlicensed crewmen,theLinden13, and thePulpwood No. 1andPulpwood No.2, 2 each.All are nonresidentaliens.The crew of theParris Islandsign Hon-duran articles while the crews of the remaining vessels sign Liberianarticles.TheLindenmakes approximately seven trips per monthto Jack-sonville, Florida, each trip requiring it to be docked there for about8 hours.Consequently, each barge averages 31/2 trips per month with OWENS-ILLINOIS GLASS COMPANY391docking time identical to that of theLinden.All fuel for the tugs, thecost of which per tug exceeds $10,000 annually, is obtained in theUnited States.All provisions for the tugs are obtained in theUnited States.The cost of provisioning each vessel is approximately$12,000 annually.Each of the vessels in question is drydocked an-nually at Jacksonville, Florida.The cost of drydocking each tug is$18,000 per year.The combined operations of the 4 vessels result inthe transportation to the United States of approximately $3 millionworth of pulpwood each year.Thus, with respect to theLinden, Pulpwood No. 1andPulpwoodNo. 2we have before us vessels owned and operated from the UnitedStates by a domestic United States shipowner and which ply regularlybetween a foreign nation and a State of the United States. Conse-quently, such maritime operations possess those substantial UnitedStates contacts which bring them, despite their foreign aspects, withinthe jurisdictional coverage of the Act.'As for theParris Island,it does not, like the othervessels,have inits usual operations physical contacts with United Statesports orterritorial waters.This fact, it is argued, precludes, in view of theforeign registry, application of the Act to the vessel.As the facts setforth above clearly show, the trips which theParrisIslandmade areeither the initial or final stages in through voyages between SnakeCay in the Bahamas and Jacksonville, Florida. The tug makes notrips to, and has no commercial contacts with, Honduras,itsflagstate; neither does it take the barges from port to port in the Bahamasfor purposes of loading them. Rather, when it picks them up at SnakeCay they are set for their international voyage; and theParris Islandbecomes a part of that voyage which runs between a foreign nationand a State of the United States. Similarly, on the return of thebarges to Snake Cay, the tug operates only as the concluding link ina through international voyage.To consider the mechanical act ofchanging tugs at Matanilla Shoals as a decisive factor in determiningthe nature of the commerce involved here would beto sacrifice sub-stance to form.The essential nature of the voyage is thus fixed whenthe tugs leave either Snake Cay or Jacksonvilleand the voyages areclearly trade or transportation between a foreign nation and a Stateof the United States? Consequently, as theParris Islandoperates asan integral part of such trade and transportation and in view of itsdomestic ownership and operation, we find that theParris Islandandits operations possess those substantial United States contacts whichplace them under the jurisdictional converge of the Act.In view of the foregoing, we find thatthe maritime operations,subject of the petition, are inand affect commerce within the meaningiSee,West India Fruit and Steamship Company,130 NLRB 343;Hamilton Bros, Inc.,133 NLRB 868.2See,Grace Lines, Inc.,135 NLRB 775. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction in this proceeding.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.TheAppropriate Unit:The Petitioner seeks a single unit, morefully described below, of crew members aboard all of the four vesselsin question.The Employer, without contesting the unit composition,contends that four separate units are alone appropriate, each limitedto the crew members of a single vessel.The unit sought by the Peti-tioner covers, insofar as the record indicates, all unlicensed personnelemployed in the Employer's shipping operations.Being employer-wide in scope, it is presumptively appropriate .3Furthermore, thoughthe facts relied upon by the Employer are some evidence that singlevessel units might be appropriate, they do not show that the requestedemployerwide unit is inappropriate.Accordingly, we find that thefollowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act: all crew members of the tugsLindenandParrisIslandand of the bargesPulpwood No. IandPulpwood No. 2,ex-cluding guards and supervisors as defined in the Act.Text of Direction of Election omitted from publication.MEMBER RODGERS, dissenting :The Petitioner seeks an election among a unit of employees employedaboard two tugs and two barges. One of the tugs and both barges areregistered under Liberian law.The remaining tug bears Honduranregistry.The 2 tugs carry an unlicensed crew of 23, and each ofthe 2 barges has a 2-man crew.None of these persons is either aresident or citizen of the United States.The articles which thesecrewmembers sign are either Liberian or Honduran and each contractof employment recites that the governing law and regulations is to bethat of either Liberia or Honduras, as the case may be.Contrary to my colleagues, and for the reasons stated by the UnitedStates District Court for the District of Columbia inSocieddd deMarineros de Honduras v. Frank W. McCulloch, Chairman (UnitedFruit Company),49 LRRM 2434, 2441 (D.C.D.C.), the United StatesCourt of Appeals for the Second Circuit inIvan C. McLeod, Reg. Dir.v.Empresa Hondurena de Vapores (United Fruit Company), 49LRRM 2442 (C.A. 2), and my dissenting opinions inWest India Fruitand Steamship Company, Inc.,130 NLRB 343, andHamilton Bros.Inc., 133NLRB 868, I would dismiss the instant petition.8MiratileManufacturingCompany, Inc.,124 NLRB 48, 49-50 ;We8ternEtectrze Com-pany, Incorporated,98 NLRB 1018, 1032.